UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4031


UNITED STATES OF AMERICA,

                Plaintiff − Appellee,

          v.

DIARRA JERMAINE BODDY,

                Defendant − Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:14−cr−00038−1)


Submitted:   June 5, 2015                  Decided:   August 27, 2015


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley P. Page, FLAHERTY SENSABAUGH       BONASSO PLLC, Charleston,
West Virginia, for Appellant.     R.      Booth Goodwin II, United
States Attorney, C. Haley Bunn,           Assistant United States
Attorney, OFFICE OF THE UNITED STATES     ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Diarra Jermaine Boddy appeals his conviction for unlawful

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1) and 924 (2012).                  Boddy seeks a dismissal of

the      charge,      contending        that     the        government         presented

insufficient evidence to support his conviction.                      Alternatively,

he requests a new trial, arguing that a government witness’s

testimony was unfairly prejudicial.                  For the reasons set forth

below, we affirm.



                                          I.

                                          A.

      On appeal from a criminal conviction, we view the evidence

in the light most favorable to the government.                    United States v.

Herder, 594 F.3d 352, 358 (4th Cir. 2010).

      On   September      10,   2013,    Patrolman       Brian    Lightner       of   the

Charleston,        West   Virginia      Police       Department    observed       Boddy

speeding     on     Kanawha     Boulevard.           Lightner     followed       Boddy’s

vehicle and saw him throw a firearm from the car as it turned

left onto Veazey Street.           Boddy pulled slowly to the side of the

street     where     Lightner    stopped       him    and    called      for    backup.

Corporal Jarl Taylor arrived and located the firearm in a nearby

driveway.    Lightner detained Boddy and then secured the firearm.



                                          2
                                          B.

       Prior to trial, Boddy filed a motion in limine to exclude

extrinsic offense evidence related to his arrest.                        Boddy sought

to     exclude      evidence     that    he     (1)    possessed     a     counterfeit

substance,         (2)   drove   under    the    influence,      and     (3)    was   on

supervised release at the time of his arrest.                            The district

court granted his motion.

       At trial, Lightner testified that Boddy was the vehicle’s

sole occupant and that he saw Boddy throw the firearm.                         Lightner

also testified that he called for backup and directed Taylor to

the firearm’s location.             Taylor testified that he located the

firearm in the driveway to which Lightner directed him.                               The

government also introduced the firearm itself, pictures of the

firearm, and video footage from the camera mounted on Lightner’s

dashboard.         The video shows Boddy’s driver’s side door wide open

as Lightner followed on Veazey Street, but does not show Boddy

throw the firearm.          The video otherwise corroborates Lightner’s

testimony.

       At the close of the government’s case, Boddy moved for a

judgment      of    acquittal    under   Fed.     R.   Crim.    P.   29,    which     the

district court denied.             Boddy’s sole witness testified that he

sold    the   vehicle      to    Boddy   and    that    the    driver’s     side    door

occasionally opened on its own.                At the close of his case, Boddy



                                           3
renewed    his     Rule     29   motion,      which    the      district   court    again

denied.

     Following his conviction, Boddy moved for a judgment of

acquittal and for a new trial under Fed. R. Crim. P. 33.                                  He

argued that Lightner gratuitously testified on cross-examination

to matters that Boddy had successfully moved to exclude, thus

denying him a fair trial.                  Specifically, Lightner told the jury

that (1) he testified at Boddy’s parole hearing at the jail, (2)

Boddy smelled of alcohol during the traffic stop, and (3) he

pulled “what appeared to be crack” from Boddy’s pocket after the

arrest.       J.A. 140. 1    Boddy also challenged Lightner’s credibility

and the weight of the evidence.                   The district court again denied

Boddy’s motions.

        Boddy filed a timely appeal.



                                             II.

     We first consider Boddy’s argument that he was entitled to

a   judgment       of     acquittal          because      the    government       offered

insufficient       evidence       to   support      his   conviction       for    being    a

felon    in    possession        of    a    firearm.      We     review    de    novo   the

district      court’s     denial       of    Boddy’s   Rule      29   motion.      United

     1 For the first time on appeal, Boddy complains about three
additional aspects of Lightner’s cross-examination testimony,
which we discuss in more detail later.



                                              4
States v. Penniegraft, 641 F.3d 566, 571 (4th Cir. 2011).                                      In

assessing the sufficiency of evidence, we construe all evidence

in the light most favorable to the government and will uphold a

jury’s verdict if any rational trier of fact could have found

the crime’s essential elements beyond a reasonable doubt.                               Id.

      To meet its burden of proof on the charged offense, the

government      was    required      to     establish         that    (1)       Boddy    was   a

convicted felon, (2) Boddy knowingly possessed a firearm, and

(3) the firearm traveled in interstate commerce.                               United States

v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).                                 Because

the parties stipulated to the first and third elements, we only

address      whether       the   evidence     was       sufficient        to    prove    Boddy

knowingly possessed the firearm.

      Boddy insists the evidence was insufficient on this element

of the offense because the government failed to present DNA or

fingerprint evidence, non-law enforcement witnesses, or video of

Boddy throwing the gun.             According to Boddy, Lightner’s critical

testimony—that         he        observed     Boddy           throw       the     gun—stands

uncorroborated.

      We have held, however, that the uncorroborated testimony of

a   single    witness       is   sufficient       to     sustain      a   guilty       verdict.

United    States      v.    Arrington,      719        F.2d   701,    704-05      (4th     Cir.

1983).    Moreover, the government’s case did not rest solely on

Lightner’s     testimony.           Rather,       it    was   also     based      on    Boddy’s

                                              5
being the sole occupant and owner of the vehicle, the video of

Boddy’s      open    car    door,     Lightner’s      contemporaneous      statement

requesting backup wherein he told the dispatcher that he saw

Boddy     throw     a    gun,   and      Taylor    locating      the   firearm    where

Lightner directed him.                We are satisfied that ample evidence

existed from which a jury could reasonably find Boddy knowingly

possessed the firearm. 2            We therefore reject Boddy’s first claim

of error.



                                           III.

      We next consider Boddy’s argument that the district court

erred in denying his motion for a new trial.                           We review the

denial of a motion for a new trial for abuse of discretion.

United States v. Singh, 54 F.3d 1182, 1190 (4th Cir. 1995).                           In

assessing whether to grant a new trial, a district court need

not   view    the       evidence    in    the     light   most    favorable      to   the

government and may consider witness credibility.                       United States

v. Arrington, 757 F.2d 1484, 1485 (4th Cir. 1985).                      However, the

district court must show deference to the jury’s verdict and

should grant a new trial only “[w]hen the evidence weighs so

      2Boddy also contends that we should reject Lightner’s
testimony because it was not credible. But “[w]e, of course, do
not weigh the evidence or review the credibility of witnesses in
resolving the issue of substantial evidence.”     Arrington, 719
F.2d at 704.



                                             6
heavily against the verdict that it would be unjust to enter

judgment.”        Id.

       Boddy      here        repeats    his       argument       that    the   government

presented        insufficient         evidence      to    carry    its    burden,    and   we

again reject it.              Boddy also says that the district court was

not sufficiently skeptical of Lightner’s credibility given that

it   was       central    to    the     government’s          case.       Boddy,    however,

effectively challenged Lightner’s credibility at trial and, like

the district court, we find no basis for upsetting the jury’s

decision to nonetheless credit Lightner. 3

       We turn next to Boddy’s separate contention that Lightner

made       a   number    of    prejudicial       statements       on     cross-examination

that warrant a new trial.                  Specifically, Boddy complains that

Lightner        told    the    jury     that   (1)       he   previously     testified     at

Boddy’s parole hearing at the jail, (2) he pulled a substance

appearing to be crack cocaine from Boddy’s pocket, (3) Boddy

smelled of alcohol during the stop, (4) the government’s case




       3
       Boddy separately contends that opening a car door and
throwing a firearm across the street while turning left at a
high rate of speed, all in the five seconds his car was outside
the view of Lightner’s dashboard camera, is “a feat of
extraordinary dexterity and timing.”     Appellant’s Reply Br. 8
n.3. The video, however, supports a more reasonable version of
events, i.e., that Boddy turned left and reduced his speed
before opening the car door and tossing the firearm.




                                               7
was “clearcut,” (5) fingerprint analysis is unreliable, and (6)

arrestees who curse are no longer citizens.

      Boddy’s counsel did not object to statements 3, 4, and 6 at

trial, and thus our review is confined to plain error. 4                              United

States v. Chong Lam, 677 F.3d 190, 201 (4th Cir. 2012).                              To meet

his   burden,     Boddy     must    show        that      (1)   the    district        court

committed error, (2) the error was plain, and (3) the error

affected his substantial rights.                    Id.     Even assuming that the

district    court    plainly     erred     in       not   sua   sponte       striking      the

statements, we hold that Boddy has failed to show that the error

affected his substantial rights.

      Counsel     did   object      to    the       remaining    statements          and   he

affirmatively moved to strike them.                    The district court granted

the   motions     and   later      instructed         the   jury      that    it     was   to

disregard any evidence stricken by the court.

      Limiting      instructions         are    presumed        to    cure     any     error

committed    by   the     introduction         of    improper      evidence.          United

States v. Johnson, 610 F.2d 194, 196 (4th Cir. 1979).                                And we

generally will reverse a defendant’s conviction based on the



      4Boddy’s counsel not only failed to object to the statement
that Boddy smelled of alcohol during the stop, but he virtually
invited the answer when he asked Lightner, “[D]o you know what,
in terms of events that day, was there anything that occurred
that would—that might lead to Mr. Boddy appearing incoherent?”
J.A. 134.



                                           8
introduction of improper testimony only where the testimony was

central to the issue at trial and resulted from prosecutorial

misconduct. 5       See, e.g., Watkins v. Foster, 570 F.2d 501, 506

(4th Cir. 1978) (upholding habeas relief where prosecutor asked

prisoner, charged with burglary, detailed questions about six

prior burglaries); Lovely v. United States, 169 F.2d 386, 389

(4th       Cir.     1948)    (reversing             conviction     where      prosecutor

introduced        evidence        of   a   prior       rape      defendant        allegedly

committed just prior to the rape crime charged).

       Lightner’s      references          on       cross-examination        to     Boddy’s

parole hearing, to finding what he thought was crack cocaine on

Boddy’s person, and his opinion regarding fingerprint evidence,

while improper, were tangential to the central issue in this

case: whether Boddy knowingly possessed a firearm.                         And while we

do not condone improper testimony on crimes not charged in the

indictment, nothing in the record indicates that “the question

[or] the response carried the imprimatur of the [g]overnment.”

Johnson,      610    F.2d    at    197.         “[T]he    Constitution       entitles     a

       5
       Boddy urges us to employ the following four-factor test to
analyze Lightner’s statements: (1) the degree to which the
remarks misled the jury and prejudiced the defendant; (2)
whether the remarks were isolated or extensive; (3) the strength
of the government’s case; and (4) whether the remarks were
deliberate. United States v. Harrison, 716 F.2d 1050, 1052 (4th
Cir. 1983).      However, while these factors are generally
instructive, they are not directly applicable here because they
relate to statements made by a prosecutor rather than a witness.



                                                9
criminal defendant to a fair trial, not a perfect one,” Delaware

v. Van Arsdall, 475 U.S. 673, 681 (1986), and we are satisfied

that the court’s limiting instructions remedied any prejudice

caused by the statements.



                                      IV.

      We affirm the district court’s judgment.                We deny Boddy’s

pro   se   motion   requesting    appointment   of     counsel   to   pursue   a

motion for a new trial based on newly discovered evidence and

permission    to    file   a   supplemental   brief.     We    also   deny   his

motion to hold this appeal in abeyance.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid in the decisional process.

                                                                      AFFIRMED




                                      10